UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) o Registration Statement Pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 OR x Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: September 30, 2016 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 OR o Shell Company Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of event requiring this shell company report…………… For the transition period from to Commission File Number: 000-30813 UMeWorld, Limited (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) British Virgin Islands (Jurisdiction of incorporation or organization) 31/F, Tower One, Times Square, 1 Matheson Street, Causeway Bay, Hong Kong, China (Address of principal executive offices) Michael Lee, (86) 020-8923 7947, info@umeworld.com (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act. Title of Each Class Name of Exchange on Which Registered Common Stock ($0.0001 par value) None Securities registered or to be registered pursuant to Section 12(g) of the Act. (Title of Class) SEC 1852 (01-12) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. Securities registered or to be registered pursuant to Section 15(d) of the Act. (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. As of September 30, 2016 there were 89,336,000 shares outstanding of the issuer’s Common Stock. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES ¨ NO x If the report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Security Exchange Act of 1934. YES ¨ NO x Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Security Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Security Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See the definitions of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one). Large accelerated filer o Accelerated filer o Non-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 o Item 18 x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o 2 FORM 20-F For the Year Ended September 30, 2016 INDEX PRELIMINARY NOTES PART I Item 1. Identity of Directors, Senior Management and Advisers 6 Item 2. Offer Statistics and Expected Timetable 6 Item 3. Key Information 6 Selected Financial Data 6 Capitalization and Indebtedness 6 Reasons for the Offer and Use of Proceeds 6 Risk Factors 6 Item 4. Information of the Company 14 History and Development of the Company 14 Business Overview 14 Organization Structure 15 Property, Plants and Equipment 16 Unresolved Staff Comments 16 Item 5. Operating and Financial Review and Prospects 16 Item 6. Directors, Senior Management and Employees 19 Item 7. Major Shareholders and Related Party Transactions 22 Item 8. Financial Information 22 Item 9. The Offer and Listings 23 Item 10. Additional Information 24 Share Capital 24 Memorandum and Articles of Association 24 Material Contracts 24 Exchange Controls 24 Taxation 24 Dividend and Paying Agents 26 Statement by Experts 26 Documents on Display 26 Subsidiary Information 26 Item 11. Quantitative and Qualitative Disclosure About Market Risk 26 Item 12. Description of Securities Other Than Equity Securities 26 3 PART II Item 13. Default, Dividend Arrearages and Delinquencies 27 Item 14. Material Modifications to the Rights of Securities Holders and Use of Proceeds 27 Item 15. Controls and Procedures 27 Item 16A. Audit Committee Financial Experts 28 Item 16B. Code of Ethics 28 Item 16C. Principal Accountant Fees and Services 28 Item 16D. Exemptions from the Listing Standards for Audit Committee 29 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 29 Item 16F. Change in Registrant’s Certifying Accountant 29 Item 16G Corporate Governance 29 Item 16E. Mine Safety Disclosure 29 PART III Item 17. Financial Statements 30 Item 18. Financial Statements 30 Item 19. Exhibits 30 SIGNATURES 31 4 Pursuant to General Instruction E(b) of Form 20-F, this annual report includes the information specified in Parts I, II and III. Pursuant to General Instruction E(c) of Form 20-F, the registrant has elected to provide the financial statements and related information specified in Item 18 in lieu of Item 17. INTRODUCTION In this annual report, except where the context otherwise requires and for purposes of this annual report only: · “we,” “us,” “our company”, “the company” or “our” refers to UMeWorld Limited, its predecessor entities and subsidiaries; · “China” or “PRC” refers to People’s Republic of China, and for the purpose of this annual report, excludes Taiwan, Hong Kong and Macau; · “shares” or “common shares” refers to our common shares, par value US$0.0001 per share; · “RMB” or “Renminbi” refers to the legal currency of China, “HK$” refers to the legal currency of Hong Kong and “$,” “dollars,” “US$” or “U.S. dollars” refers to the legal currency of the United States. · “U.S. GAAP” refers to generally accepted accounting principles in the United States; · “VIE” refers to Guangzhou XinYiXun Network Technology Co. Ltd., a domestic PRC company in which we do not have equity interests but its financial results have been consolidated into our consolidated financial statements in accordance with U.S. GAAP; · “K-12” refers to the year before the first grade through the last year of high school; and · “PRC GAAP” refers to generally accepted accounting principles in the People’s Republic of China. Our financial statements are expressed in U.S. dollars, which is our reporting currency. Certain of our financial data in this annual report on Form 20-F are translated into U.S. dollars solely for the reader’s convenience. Unless otherwise noted, all convenient translations from Renminbi to U.S. dollars in this annual report on Form 20-F were made at a rate of RMB6.5525 to US$1.00, the exchange rate set forth in the H.10 statistical release of the Federal Reserve Board on February 29, 2016. We make no representation that any Renminbi or U.S. dollar amounts could have been, or could be, converted into U.S. dollars or Renminbi, as the case may be, at any particular rate, at the rate stated above, or at all. FORWARD-LOOKING INFORMAITON This annual report contains forward-looking statements that reflect our current expectations and views of future events. These forward looking statements are made under the “safe-harbor” provisions of the U.S. Private Securities Litigation Reform Act of 1995. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be materially different from those expressed or implied by these forward-looking statements. You can identify some of these forward-looking statements by words or phrases such as “may,” “will,” “expect,” “anticipate,” “aim,” “estimate,” “intend,” “plan,” “believe,” “is/are likely to” or other similar expressions. These forward-looking statements include statements relating to: · our anticipated growth strategies; · competition in the K-12 after-school tutoring market; · our future business development, results of operations and financial condition; · expected changes in our revenues and certain cost and expense items; · our ability to increase student enrollments and course fees and expand course offerings; · risks associated with the expansion of our geographic reach; · the expected increase in spending on private education in China; and ·
